     Case 2:19-cv-01513-GMN-DJA Document 32
                                         31 Filed 10/30/20
                                                  10/29/20 Page 1 of 2



1    STEVEN M. ROGERS, ESQ.
     Nevada Bar No. 10975
2
     HICKS & BRASIER, PLLC
3    2630 S. Jones Blvd.
     Las Vegas, Nevada 89146
4    Phone: (702) 628-9888
5
     Fax: (702) 960-4118
     E-Mail: srogers@lvattorneys.com
6    Attorneys for Plaintiffs
7                                UNITED STATES DISTRICT COURT
8
                                          DISTRICT OF NEVADA
9
     CHRISTINA HASTY, individually,                       )     Case No.: 2:19-cv-1513
10
     CHARLES HASTY, individually,                         )
11                                                        )
                            Plaintiffs,                   )    STIPULATION AND ORDER TO
12   vs.                                                  )      EXTEND TIME TO OPPOSE
                                                          )     DEFENDANT’S MOTION FOR
13
     JAMES JAY SMITH, individually, JOHN                  )   SUMMARY JUDGMENT, MOTION
     DOE BICYCLIST, KEOLIS TRANSIT                        )       FOR PARTIAL SUMMARY
14
     SERVICES, LLC, a Foreign Limited-                    )      JUDGMENT RE CAUSES OF
15   Liability Company, MV                                )   ACTION 3 & 4 AND MOTION FOR
     TRANSPORTATION, INC., a Foreign                      )      SUMMARY JUDGMENT RE
16
     Corporation, ROE BUS TRANSIT                         )          CHARLES HASTY
17   COMPANY, ROE BUS COMPANY; JOHN                       )
     DOE BUS DRIVER; DOES I through X,                    )
18   inclusive; ROE CORPORATIONS XI                       )
     through XX, inclusive,                               )
19
                                                          )
20                          Defendants.                   )

21
            IT IS HEREBY STIPULATED BETWEEN Plaintiffs, CHRISTINA HASTY and
22
     CHARLEST HASTY, and Defendant, KEOLIS TRANSIT SERVICES, LLC by and through
23
     their respective counsel of record, all parties hereby stipulate and agree to extend time for
24
     ///
25
     ///
26
     ///
27

28



                                                      1
     Case 2:19-cv-01513-GMN-DJA Document 32
                                         31 Filed 10/30/20
                                                  10/29/20 Page 2 of 2



1    Plaintiffs to oppose Defendant’s Motion for Summary Judgment, Motion for Summary
2    Judgment re Causes of Action 3 & 4 and Motion for Summary Judgment re Charles Hasty.
3    The new deadline for the oppositions will be November 6, 2020.
4    DATED this 29th day of October, 2020.             DATED this 29th day of October, 2020.
5
     HICKS & BRASIER, PLLC                             WILSON ELSER MOSKOWITZ
6                                                      EDELMAN & DICKER LLP

7    By: __/s/ Steven M. Rogers____                    By:__/s/ Jonathan C. Pattillo_____
8
     STEVEN M. ROGERS, ESQ.                            MICHAEL P. LOWRY, ESQ.
     Nevada Bar No. 10975                              Nevada Bar No. 10666
9    2630 S. Jones Blvd.                               JONATHAN C. PATTILLO, ESQ.
     Las Vegas, Nevada 89146                           Nevada Bar No. 13929
10   Attorneys for Plaintiff                           6689 Las Vegas Blvd., South Suite 200
11
                                                       Las Vegas, NV 89119
                                                       Attorneys for Keolis Transit Services, LLC
12

13
                                               ORDER
14
            IT IS HEREBY ORDERED ADJUDGED AND DECREED that the parties’ request in
15
     the above-entitled action to extend time for Plaintiffs to oppose D Defendant’s Motion for
16
     Summary Judgment, Motion for Summary Judgment re Causes of Action 3 & 4 and Motion
17
     for Summary Judgment re Charles Hasty.        The new deadline for the opposition will be
18
     November 6, 2020, is hereby GRANTED.
19
            IT IS SO ORDERED.
20
            Dated this 30
                       ___ day of October, 2020.
21

22
                                               _____________________________________
     Submitted by:                             Gloria M. Navarro, District Judge
23
     HICKS & BRASIER, PLLC                     United States District Court
24
     ___/s/ Steven M. Rogers ___
25
     STEVEN M. ROGERS, ESQ.
26   Nevada Bar No. 10975
     2630 S. Jones Blvd.
27   Las Vegas, Nevada 89146
     Attorneys for Plaintiffs
28



                                                   2
